Citation Nr: 1435582	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2011 Board decision that adjudicated claims for increased ratings, the claim for a TDIU was found to be part and parcel with the claims for increased ratings, was taken under appeal, and was remanded for further development.  In a July 2012 supplemental statement of the case, the RO denied a TDIU.  In September 2012, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for a lumbar spine disability, rated as 40 percent disabling, major depressive disorder, rated as 30 percent disabling, left lower extremity radiculopathy, rated as 20 percent disabling, right lower extremity radiculopathy, rated as 20 percent disabling, a right ankle disability, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, a right knee disability, rated as 10 percent disabling, right knee surgical scars, rated as 10 percent disabling, and hypertension, rated as noncompensable, with a combined rating of 80 percent.

2.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Notice was provided in April 2011 as to the elements necessary to substantiate a claim for TDIU and the claim was subsequently adjudicated a July 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports are of record.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's Virtual VA and the VBMS claims file, noting that all records have been considered by the RO in the first instance. 

The Board finds that there has been substantial compliance with the previous remand directives and no further action is necessary in this regard.  To that extent, the Board requested a VA opinion that addressed whether the Veteran's service-connected disabilities, singly or jointly, rendered him unable to secure or follow a substantially gainful occupation.  The reports of VA examination addressed each functional limitation related to the Veteran's service-connected disabilities and provided clear conclusions as to whether his disabilities precluded employment.  Thus, further development is unnecessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  Additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that his service-connected disabilities render him unemployable.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is currently service-connected for a lumbar spine disability, rated as 40 percent disabling, major depressive disorder, rated as 30 percent disabling, left lower extremity radiculopathy, rated as 20 percent disabling, right lower extremity radiculopathy, rated as 20 percent disabling, a right ankle disability, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, a right knee disability, rated as 10 percent disabling, right knee surgical scars, rated as 10 percent disabling, and hypertension, rated as noncompensable, with a combined rating of 80 percent.  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met. 

Turning to the evidence of record, on his August 2008 TDIU application, the Veteran stated that he had last worked full-time in June 2008.  He had worked as a police dispatcher 40 hours per week.  He had been in that position for eight months.  Prior to that employment, he worked as a machine operator full-time for four months in 2007.  He stated that he could not work due to his back disability.  His previous employers confirmed that the Veteran had left employment from his position as a machine operator because he did not have entitlement to Family Medical Leave Act benefits or eligibility for income protection.  He had re-injured his back on the job and had been awarded a workers compensation settlement.  He then voluntarily resigned from his second position as a police dispatcher.

In August 2007, the Veteran and his family and friends submitted statements as to the extent of his service-connected disabilities.  His wife stated that the Veteran was in constant pain due to his back disability, and that he could not play sports with their two sons, although she also stated that they were expecting their next child that fall. She stated that he would limp due to ankle pain.  

An August 2007 pre-operative private note reflects that the Veteran's back disability had been under control until an abrupt onset of severe pain and leg pain.  He had a recurrent disc herniation.  Other than his back pain, he had no significant medical conditions other than mild hypertension and arthritis.  In September 2007, following spinal fusion surgery, the Veteran's private physician stated that the Veteran was not having leg pain, but had some tingling in his right toe and side of the foot.  He could not work presently, but he was progressing well with his increase in activity level.  In December 2008, the Veteran reported to his VA physician that he had been released back to sedentary work.  His back pain was still an 8 out of 10.

On December 2007 VA examination regarding the Veteran's lumbar spine disability, it was noted that the Veteran had a history of four decompression surgeries of the spine, with the fourth also including spinal fusion.  Since the most recent surgery, he had some relief from the numbness and tingling, but still had low back pain and occasional pain in his legs.  He was working as a police dispatcher and was able to complete his work, however, he had a lot of pain and a hard time sitting or standing for a long time, which was required for his job.

In July 2008, the Veteran's private physician stated that the Veteran continued to have back and lower extremity pain.  A recent myelography showed delayed fusion or pseudoarthritis.  He was to use an external bone growth stimulator unit for three months.  The physician stated that the Veteran was unable to work.  He was to be reevaluated in October 2008.  In December 2008, his physician stated that the Veteran was permanently restricted to sedentary work.  He would be suitable for activities that would limit his lifting to 15 pounds or less, and that did not have continuous walking, sitting, or standing for more than two hours at a time.  He should have frequent breaks every two hours and be able to change his position as needed.  

In May 2009, the Veteran underwent right knee arthroscopy with chondroplasty due to ongoing right knee pain, locking, catching, and giving way.  He still had significant grinding following surgery.  

In June 2009, the Veteran sought counseling for his major depression.  He stated that he felt down because of his bills and that he could not work.  His sleep was off and on due to pain and poor appetite, though he appeared well-developed.  His symptoms of depression were considered to be moderate.  A GAF of 60 was assigned.  

In August 2009, the Veteran submitted statements in support of his claim, stating that his back disability caused him to miss time from work and lose employment, limited his everyday life, and had increased his depression.  It was a struggle to get out of bed each day.  He stated that he enjoyed working as a police dispatcher but that he had been placed on unemployable status in July 2008 due to pain.  His wife stated that the only jobs in their area were factory or farm jobs.  She stated that the Veteran searched for jobs all day but the only ones that would be suitable to his disability were more than an hour's drive away.  They did not have the finances to move to those areas.

On September 2009 VA examination regarding his right knee disability, the Veteran reported that he had pain on any distance walking.  He used a ligament brace which helped minimally.  Physical examination showed near full range of motion.  There was joint line tenderness.  His ligaments were intact.  Physical and x-ray examination resulted in the diagnosis of mild right knee pain.  There was medial compartment arthritis with possible degenerative tear of the medial meniscus along with patellofemoral arthrosis.  

On September 2009 VA examination regarding the lower extremity radiculopathy, physical examination resulted in a conclusion that the Veteran's radiculopathy on its own did not result in limitation of activities.  The Veteran had reported that he had not worked since his right knee surgery in April 2009.

On September 2009 VA psychiatric examination, the Veteran was assessed to suffer from depression that had worsened since the last examination, from a GAF of 75 to 62.  He suffered from depression due to his chronic physical pain and financial problems.  He had a sense of despair and futility about regaining his physical health so that he could once again work and be pain free.  He was unable to foresee how he could make a living and support his family while enduring his high levels of physical pain.  He struggled to accept that his life was permanently altered by his problems of physical health.

On October 2010 VA examination regarding his lumbar spine disability, the Veteran reported that his back disability affected his ability to perform his activities of daily living, for which he received help from his wife.  His disability affected his job secondary to his requirement of multiple surgeries and significant pain.  He had forward flexion to 45 degrees.  He had 5/5 motor strength.  He had decreased sensation in the L5 and S1 dermatomes on the right side.

On May 2011 VA examination with regard to the claim for a TDIU, the Veteran reported that his hypertension was under good control with medication.  He stated that he had constant dull, aching back pain and pain in his legs.  He reported knee pain that was aggravated by activities of daily living and that prevented him from walking more than a half mile at a time.  He had ongoing right ankle weakness with easy rolling, straining, and swelling.  He was independent in his bathing, eating, and toileting, but was assisted in dressing below the waist four times per week.  He could walk half a mile for exercise.  He could ride a sit mower.  He could walk up 10 to 12 stairs with a railing for support.  He could fish while standing for about 30 minutes with time for stretching and repositioning.  After completing physical examination, the examiner concluded that the Veteran's lumbar spine disability tended to limit the Veteran to a fairly sedentary type of employment, but would not significantly interfere with or preclude gainful employment of a less physical nature.  His right knee and right ankle disabilities would not significantly interfere with or preclude less physically active gainful employment.  His hypertension would not affect employment.

On November 2011 VA examination with regard to the claim for TDIU, the Veteran reported that he was working to obtain a teaching credential to work as a teacher.  A depression inventory revealed minimal depressive symptoms.  He had a chronic sleep impairment due to pain.  The examiner concluded that the Veteran's depression would not significantly interfere with his occupational goals of returning to college and teaching, and would most likely help his depression.

In January 2012, the Veteran underwent another back surgery.  He reported ongoing mechanical back pain. 

On May 2012 VA examination with regard to the claim for TDIU, the Veteran's tinnitus was determined to not prevent gainful employment.

On May 2014 VA examination with regard to the claim for TDIU, the examiner noted that the Veteran had worked as a stockman for a retail store for less than one month in November 2009 but quit due to low back problems.  He had worked as a debt collector for three and a half months but quit due to knee surgery.  He had also worked as an assistant head coach for a football team in the fall of 2008.  He had also worked as an account collections specialist from February to April 2009 prior to his right knee surgery.  The Veteran stated that the work opportunities in his geographic region were fairly limited and he had thought about but had not pursued vocational rehabilitation or skilled re-training as an option, as he did not want to leave his geographic area.  The examiner concluded that the Veteran would be best suited to less physically demanding types of work activities, especially with reasonable accommodations for alternating sitting, standing, and walking.  The examiner did not find that the Veteran was significantly impaired for more sedentary types of activities.  

In this case, the Board finds that the requirements for a TDIU are not met at any time during the appeal period.  For one, the Veteran was employed full-time as a police dispatcher until July 2008; employment that is considered to be more than marginal.  Therefore, the Board will turn its analysis to the period since July 2008.  However, there again it appears that the Veteran was employed in various sedentary positions that matched his level of education and skill sets in 2009.  He reported to the 2014 VA examiner that he worked as an accounts collections specialist from February to April 2009 prior to a right knee surgery.  In 2011, he reported that he was studying to become a teacher.  Thus, it appears that the Veteran has worked in various jobs, or has undergone training to complete skilled jobs, during the appeal period.  That the Veteran cannot find employment due to the job market of his geographic location is not a factor that can support his claim for a TDIU. Instead, the evidence demonstrates that he has been employed in various sedentary positions from which he resigned due to knee surgery.  The evidence does not support a finding that following his 2009 knee surgery, his service-connected disabilities prevented him from seeking and obtaining employment in those same fields.  The VA opinions on the matter have all consistently found that the Veteran's service-connected disabilities due not preclude sedentary employment.  

Thus, although the Veteran has submitted many lay statements supporting his contention that his service-connected disabilities, and mainly his lumbar spine disability, prevent gainful employment, the objective medical evidence weighs against the claim for a TDIU.  In that regard, multiple VA examination opinions have been obtained, and those opinions are consistent in that they find the Veteran to be employable in a sedentary job position.  These examinations take into consideration the Veteran's history of multiple lumbar surgeries and physical limitations.  They also take into consideration his knee and ankle limitations.  The Board points out that physical examinations conducted during these examinations demonstrated that the Veteran was able to conduct range of motion testing, had adequate muscle tone, and did not have instability of the joints.  He does not suffer from ankylosis of the spine.  He suffers from moderate, but not severe, neurological manifestations in his lower extremities.  His depression, right ankle disability, and right knee disability have all been described as ranging from mild to moderate in degree.  Although he was determined to be temporarily unemployable following his various orthopedic surgeries during the appeal period, he has in turn been granted temporary total 100 percent ratings for those time periods.  The private medical records do not support a finding that following those periods of convalescence from surgery, he remained unemployable.  

The probative evidence of record shows that the Veteran is capable of performing the acts required in obtaining and maintaining a substantially gainful occupation.  In fact, the Veteran himself has indicated that he would work if he could find a job.  Unfortunately, the fact that a Veteran is currently not working or may have difficulty finding a job is not determinative in adjudicating a claim for a TDIU rating.  As previously stated, the evidence does not show that the Veteran's service-connected disabilities makes him incapable of performing the physical and mental acts required by employment.  Thus, entitlement to TDIU is not warranted. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


